C. D. Arecibo. Reivindicación.
(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Vista la moción radicada por la demandante apelada, solicitando se desestime el presente recurso por no haber sido éste proseguido con la debida diligencia.
Por cuanto, de la certificación expedida por el Secretario de la Corte de Distrito de Arecibo, anexa a dicha moción, aparece que la sentencia recurrida fué dictada el 26 de mayo de 1942 y el escrito de apelación radicado el día 5 de junio del mismo año; que la última prórroga concedida al apelante para la radicación de la transcripción de evidencia expiró el día 10 de septiembre de 1942, sin que se haya radicado dicha transcripción ni solicitado nueva prórroga; y que el apelante no ha cumplido con la orden para que depositara en la Secretaría de la Corte el importe de los honorarios del taquígrafo o presentara una carta de dicho funcionario haciendo constar que sus honorarios le habían sido satisfechos;
Por tanto, y habiendo transcurrido con exceso el término de no-venta días fijado para la radicación de la transcripción, se desestima por abandono el recurso.